Citation Nr: 1648007	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability (to include shoulder and hand).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which reopened a previously denied  claim of entitlement to service connection for a right arm disability and then denied the claim on the merits.


FINDING OF FACT

On January 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability (to include shoulder and hand) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On January 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue on appeal was requested.  Specifically, the Veteran wrote the following: "I do hereby choose to withdraw ALL pending appeal.  I am content with my current rating."  As this statement from the Veteran is in writing and clearly shows the Veteran's intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability (to include shoulder and hand) is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


